10

11

12

14

15

16

17

18

19

 

 

Case 2:20-mc-00055-JJT Document 8 Filed 12/02/20 Page 1 of 4

Dominique M. H. Lemoine, Esq.
LEMOINE & LEFEBVRE, LLP

1117 Perimeter Center West, Ste. E-308
Atlanta, GA 30338

T: (678) 471-0507

F: (770) 351-0097

E: dlemoine(@ll-uslaw.com

 

Stephen J McFarlane, Esq.
McFARLANE LAW, PLC
PO BOX 30405

Phoenix, AZ 85046-0405
T: (480) 991-0032

F: (480) 483-6673

E: Stephen(@taxlawaz.com

 

Attorneys for Petitioners

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

Laetitia Smet and Jean-Philippe Smet, )
) Case No. 2:20-mc-00055-JJT

Petitioners, )
) OBJECTION TO RESPONDENT’S
V. ) MOTION TO EXTEND TIME TO
) RESPOND TO PETITION TO
United States of America, ) QUASH SUMMONS
)
Respondent. )
)

 

PETITIONERS LAETITIA SMET and JEAN-PHILIPPE SMET (deceased),
by and through their undersigned counsel, file this Objection to Respondent’s

Motion to Extend Time to Respond to Petition to Quash Summons and request this

 
NO

o>)

10

1]

12

14

15

16

17

18

19

20

21

 

 

Case 2:20-mc-00055-JJT Document 8 Filed 12/02/20 Page 2 of 4

Court deny Respondent’s Motion and order Respondent to serve its responsive
pleading.

In support of this Objection, Petitioners hereby allege:

i Upon request by French tax authorities pursuant to the tax treaty
between France and the US, the IRS issued a proxy, third-party summons to
MBNA FIA Card Services to obtain certain private credit card information
concerning Petitioners account.

Ze The tax year for which the French tax authority seeks information is
believed to be the tax period from January 1, 2017 to December 31, 2017.

3, The IRS summons requests MBNA to produce: account opening
documents (regardless of date); documents concerning authorized users of the
account(s)(regardless of date); and monthly account statements.

4. On October 6, 2020, Petitioners filed their Petition to Quash the IRS
summons issued to MBNA, claiming among several arguments, that they were not
French residents during any time in 2017 and that the documents have already been
voluntarily disclosed to the French Treasury by Petitioners.

3 Respondent seeks additional time “to determine the most appropriate
way to respond to the Petitioner’s claims,” but it has had 60 days to contemplate its

response pursuant to Fed. R. Civ. P., §12(a).

 
Nw

Lo

10

11

12

14

15

16

ly

18

19

20

 

 

Case 2:20-mc-00055-JJT Document 8 Filed 12/02/20 Page 3 of 4

6. The Rules require investigation and due diligence to be completed
before a summons is issued.

7. Respondent further claims that “..., given that the IRS issued the
summons pursuant to its international treaty obligations, determining the most
appropriate way to respond to the Petition will require more complex
considerations ...”, but such complex considerations should have been analyzed as
part of the due diligence in issuing the summons.

8. The case is not complex as neither Petitioner Laetitia Smet nor her
then husband, Jean-Philippe Smet (now deceased), were residents of France at any
time during 2017, and executing this summons would constitute an abuse of
process by the IRS and the French Tax Authority.

9. The IRS and the French Tax agency lack the authority to summons
information for a tax year in which it has no access under French law, as neither
Petitioner was a resident of France in 2017 and the documents have been disclosed,

10. There is no good cause shown for this extension of time and this
Motion to Extend must be denied.

WHEREFORE, Petitioners request this Court deny Respondent’s request for
an additional 30 days to respond to the Petition. Petitioners submits a proposed

order to this effect.

SS
~S, Ss
T “Sy

 
10

1]

12

13

14

Re

16

17

18

19

20

 

 

Case 2:20-mc-00055-JJT Document 8 Filed 12/02/20 Page 4 of 4

DATED: December 2, 2020 /s/ Stephen J. McFarlane
STEPHEN J. McFARLANE
McFARLANE LAW, PLC

DOMINIQUE LeMOINE
LeMOINE LEFEVRE

Attorneys for Petitioners

Certificate of service
I hereby certify that on December 2, 2020, I filed the foregoing with the
Clerk of the Court using the CM/ECF system, which will provide electronic notice

to counsel for the Respondents.

/s/ Stephen J. McFarlane
STEPHEN J. McFARLANE
McFARLANE LAW, PLC

 
